DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Regarding an objection to the specification, applicant presented a new title on 06/17/2022. The new title has been accepted. 

Regarding rejections under 35 U.S.C. §102 and §103, applicant substantially amended all independent claims by including limitations from an indicated allowable dependent claim 9 (now cancelled). Applicant added new dependent claims 16-20 to further limit independent claim 15. The examiner agrees that the claimed inventions defined by the amended independent claims are sufficient to distinguish with prior art of the record. Dependent claims further limit their corresponding independent claims. The rejections under §102 and §103 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659